 

 

oh

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES OF AMERICA,

BRITTANY MANZO,

 

UNITED STATES District Court F 4 FD
for the terry tec Meet
DEC 17 2019

CLERK, U.S. DISTAICT COURT
EASTERN DISTRICT OF Gap EORNIA

BY

Eastern District of California

 

DEPUTY CLERK

Vv,
Case No. 1:19-MJ-00230-EPG

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: 2500 Tulare Street, Fresno, CA
Place

Before Magistrate Judge Stanley A. Boone in Courtroom 9

on January 10, 2020 at 2:00 PM
Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.

ot Role ise- played uml i2)\8]14 oF £00 AM ¥
 

 

4

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 | of [3] Pages

MANZO, Brittney
Doc. No. 1:19-MJ-00230-EPG
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

4M (6) The defendant is placed in the custedy of:
Name of person or organization Melissa Genera

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED: WNia a_L\ — |

“COS TODIAN

M (7) The defendant must:

ra (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

w (b) report in person to the Pretrial Services Agency immediately your release from custody;

wy (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
of PSO; travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;

wi (d) report any contact with law enforcement to your PSO within 24 hours,

Mi (e) cooperate in the collection of a DNA sample;

Mi (f) not associate or have any contact with co-defendant, unless in the presence of counsel or otherwise approved in
advance by the PSO;

4 (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

wi (h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

4 (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription

by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

4 (j) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO,

w (k) you must participate in the Better Choices court program and comply with all the rules and regulations of the

program. You must remain in the program until released by a PSO. In accordance with this condition, you must
appear before the Honorable Erica P. Grosjean, Courtroom 10, on January 15, 2020;

(1) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(m) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A 2004 Kia owned by Melissa Genera and a 2005
Volvo owned by James Manzo Jr;

M4 (n) participate in the following Location Monitoring program component and abide by all the requirements of the
program, which will include having a location monitoring unit installed in your residence and a radio frequency
transmitter device attached to your person. You must comply with all instructions for the use and operation of
said devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You
must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO.
CURFEW: You are restricted to your residence every day from 8:00 p.m. to 7:00 a.m., or as adjusted by the
Pretrial Services office or supervising officer, for medical, religious services, employment or court-ordered
obligations; and,

USMS SPECIAL INSTRUCTIONS:

HA

4 (o) have your release on bond delayed until Wednesday, December 18, 2019 at 8:00 a.m.
 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page °°

ADVICE OF PENALTIES AND SANCTIONS

__ of _ _. Pages

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

Na Qa xen, VOrl?

\ Defendant's Signature

 

Directions to the United States Marshal

( (2) The defendant is ORDERED released after processing.

coe PALF/9

     

udicial Officer 's Sighoture

Ehenk brogeen, Vs _Meyrsprk, Tage

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S, MARSHAL
